        Case 1:20-cv-01200-KPF Document 17 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALAN TAVERAS,

                           Plaintiff,

                    -v.-

NEW YORK CITY, NEW YORK,
JONATHAN DAVID, in his official capacity               20 Civ. 1200 (KPF)
as Director, NYPD License Division, ASIF
IQBAL, in his official capacity as Executive                ORDER
Director, License Division Rifle/Shotgun
Section, and DERMOT SHEA, in his
official capacity as Police Commissioner,
and all successors therein,

                           Defendants.

KATHERINE POLK FAILLA, United States District Judge:

      On March 30, 2020, the Court ordered the parties to appear for an initial

pretrial conference in this action on June 12, 2020. (Dkt. #12). Then, on May

8, 2020, the Court set a briefing schedule for Defendants’ motion to dismiss

the complaint. (Dkt. #16). Accordingly, the initial pretrial conference

previously scheduled for June 12, 2020 is hereby ADJOURNED.

      SO ORDERED.

Dated: June 2, 2020
       New York, New York

                                                KATHERINE POLK FAILLA
                                               United States District Judge
